July 22, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   CASTLE HILLS PHARMACY, LLC AND MICHAEL WARD, Appellants

NO. 14-13-00172-CV                          V.

                         JOSEPH A. TRIAL, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Joseph A.
Trial, signed February 25, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants, Castle Hills Pharmacy, LLC and Michael Ward, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.